Name: 1999/356/EC: Commission Decision of 28 May 1999 on the temporary suspension of imports of peanuts and certain products derived from peanuts originating in or consigned from Egypt (Rev. 1) (notified under document number C(1999) 1382) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  international trade;  health;  plant product;  Africa
 Date Published: 1999-06-02

 Avis juridique important|31999D03561999/356/EC: Commission Decision of 28 May 1999 on the temporary suspension of imports of peanuts and certain products derived from peanuts originating in or consigned from Egypt (Rev. 1) (notified under document number C(1999) 1382) (Text with EEA relevance) Official Journal L 139 , 02/06/1999 P. 0032 - 0033COMMISSION DECISIONof 28 May 1999on the temporary suspension of imports of peanuts and certain products derived from peanuts originating in or consigned from Egypt (Rev. 1)(notified under document number C(1999) 1382)(Text with EEA relevance)(1999/356/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs(1), and in particular Article 10(1) thereof,After consulting the Member States,(1) Whereas peanuts originating in or consigned from Egypt have been found to be contaminated with Aflatoxin B1 at high levels; whereas sampling indicates serious and recurring aflatoxin contamination of peanuts originating in or consigned from Egypt;(2) Whereas the Scientific Committee for Food has noted that aflatoxins, in particular Aflatoxin B1, are carcinogenic substances and even at low doses, cause cancer of the liver and in addition are genotoxic;(3) Whereas Commission Regulation (EC) No 1525/98(2), amending Regulation (EC) No 194/97 sets maximum levels for certain contaminants and in particular aflatoxins in foodstuffs; whereas these limits have been exceeded to an excessive amount in samples of peanuts originating in, or consigned from Egypt; whereas the limits for Aflatoxin B1 in ground nuts which are intended for direct consumption, and those which may be sorted or subject to further processing, are set in this Regulation at 2 and 8 parts per billion (ppb) respectively; whereas contamination of Aflatoxin B1 at levels as high as 485 ppb have been detected in peanuts from Egypt;(4) Whereas a full and effective refining process is known to remove aflatoxin contamination from peanuts, so that the resultant oil does not present a risk to the health of the consumer;(5) Whereas Egypt is a major exporter of peanuts to the Community and the exposure of the population to peanuts or peanut products contaminated with aflatoxin constitutes a serious threat to public health within the Community;(6) Whereas, it is necessary to suspend imports of peanuts and certain products derived from peanuts originating in, or consigned from Egypt; whereas, however, the importation of peanuts originating in or consigned from Egypt may still be permitted provided that such peanuts are subject to a full and effective refining process;(7) Whereas the Egyptian authorities were informed of unacceptably high aflatoxin levels in peanuts originating in or consigned from Egypt; whereas the improvements the Egyptian authorities indicated would be put in place have not materially reduced the levels of aflatoxin contamination;(8) Whereas these measures should be limited initially to a short period, and should be re-examined during this period, in order to verify with the Egyptian authorities, whether they are in a position to offer, in the future, guarantees permitting the lifting of the suspension of imports and its replacement with the establishment of special conditions, in accordance with Article 10(1), second indent of Directive 93/43/EEC,HAS ADOPTED THIS DECISION:Article 11. Member States shall subject to the exceptions in paragraphs 2 and 3 of this Article, suspend imports of:- peanuts falling within CN code 1202 10 90 in shell or 1202 20 00 shelled, whether or not broken,- roasted peanuts falling within CN code 2008 11 92 (in immediate packs of a net content exceeding 1 kg) or 2008 11 96 (not exceeding 1 kg)originating in or consigned from Egypt which are intended for human consumption or to be used as an ingredient in foodstuffs. Hereinafter referred to as the consignment.2. Consignments may be imported into the Community provided they are:- subjected to a full and effective refining process before being considered suitable for use as food or as a food ingredient,- are marked in a clearly visible and indelible fashion, in one or more Community languages with, "This product must be refined before being used for human consumption".3. Consignments which left Egypt prior to the entry into force of this Decision, may be imported into the Community provided they are presented at a Community entry point for importation within a period of 20 days from the entry into force of this Decision and, having been submitted to a sampling programme representative of the consignment, the sampling does not indicate the presence of aflatoxin at levels in excess of those foreseen in Regulation (EC) No 1525/98.Article 2The present Decision shall be re-examined within four months from its adoption, in order to verify the continuing need for the measures referred to in Article 1.Article 3Member States shall take the measures concerning imports necessary to comply with this Decision. They shall inform the Commission thereof.Article 4This Decision in applicable until 1 December 1999.Article 5This Decision is addressed to the Member States.Done at Brussels, 28 May 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 175, 19.7.1993, p. 1.(2) OJ L 201, 17.7.1998, p. 43.